Citation Nr: 0210523	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), nicotine dependence, residuals of 
smoking, circulatory problems, and a back condition, for 
purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  He died in November 1998.  The appellant is the 
veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In February 2001 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent medical evidence of record showing 
arthritis of the spine within one year of the veteran's 
discharge or linking his diagnosed COPD, circulatory problems 
or osteoarthritis of the thoracic spine to his service or any 
incident therein.

3.  There is no competent medical evidence of a diagnosed 
nicotine dependence that had its onset during military 
service.

4.  There is no legal basis to establish entitlement to 
service connection for COPD, a heart disorder, or circulatory 
disorder, identified as residuals of smoking, as secondary to 
nicotine dependence.

5.  The veteran died in November 1998 as a result of 
cardiopulmonary arrest due to septicemia and renal failure, 
due to diverticulitis with colo-cutaneous fistula; with 
severe terminal COPD listed as a significant condition 
contributing to his death.

6.  No disease or disability demonstrated in service caused 
or contributed to the disabilities which significantly 
contributed to the onset of the veteran's death.

7.  During his lifetime the veteran was not service-connected 
for any disease or disability.

8.  No complex or controversial medical question has been 
presented in this case.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for COPD, 
circulatory condition, nicotine dependence, residuals of 
smoking and back disability for purposes of accrued benefits 
is not established.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 
5107, 5121 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.1000 (2001).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 
(2001).

3.  The criteria for eligibility for Dependent's Educational 
Assistance have not been met.  38 U.S.C.A. Chapter 35 (West 
1991 & Supp. 2001).

4.  An opinion from an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 
20.902 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  quart

The RO notified the appellant of the new law in a January 
2002 letter and in the supplemental statement of the case 
issued in April 2002.  She has been sent other letters and 
information concerning evidence needed to support her claims.  
There is no indication that there is any additional evidence 
that could be obtained that would be helpful in 
substantiating these claims.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify her what evidence would be 
secured by VA and what evidence would be secured by her is 
harmless.  Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002). 


Factual Background

The veteran's April 1951 medical history report indicates 
that he had previously had pneumonia.  His accompanying 
enlistment medical examination report was entirely normal.  
His March 1955 separation medical examination report 
indicates that he had normal childhood diseases and that his 
tonsils were enucleated.  He denied any other significant 
medical or surgical history.  Clinical evaluations were 
otherwise normal.  These are the only known service medical 
records.  His service personnel records show that he served 
approximately six months as an aircraft maintenance helper, 
and for the remainder of his service, as an aircraft 
electrician.  

March 1997 treatment records from Broadstone Memorial County 
Hospital, show the veteran was diagnosed and treated for 
severe emphysema during hospitalization for unrelated 
complaints.  His personal history included exposure to moldy 
grain and dust as a farmer and a 41-year history of smoking 
one pack a day.  He quit ten years before his hospital 
admission and had a 14-year history of breathing problems.

In April 1997, the veteran filed his initial claim for 
service connection for severe COPD.  

An April 1997 letter from Timothy D. Blecha, M.D., indicates 
the veteran was his patient and completely disabled by his 
COPD.  Dr. Blecha opined that the disability was the result 
of chemicals used in service and of welding and soldering 
airplane parts.  The physician stated that these cleaners and 
chemicals have been found to be toxic and that the veteran 
was not provided a mask during service.  Dr. Blecha further 
opined that this exposure greatly accelerated the veteran's 
COPD.

Stephen C. Telatnik, M.D., in an August 1997 letter, stated 
that he initially saw the veteran in January 1991, when he 
was diagnosed with asthmatic bronchitis of moderate degree.  
The physician last saw the veteran in May 1993 with severe 
obstructive lung disease that progressed significantly since 
his initial evaluation in 1991.

A February 1998 rating decision denied service connection for 
a lung condition.  In his notice of disagreement, received in 
April 1998, the veteran also raised the issues of service 
connection for residuals of smoking, to include a lung and 
respiratory condition, heart condition, and circulatory 
condition and for a back condition.  He also alleged that his 
lung and respiratory conditions, as well as his circulatory 
condition, were the result of inservice exposure to asbestos.  
That same month the RO sent the veteran a letter requesting 
more information regarding his tobacco use history and 
further medical evidence in support of his claim.  

In late April 1998, the veteran submitted a VA Form 21-4138, 
indicating that he had not smoked cigarettes until entering 
the service and was encouraged to do so by his superiors.  
During service he never smoked more than 1/2 pack a day.  After 
his discharge from service, the veteran stated that he smoked 
occasionally and that he stopped altogether in approximately 
1972.  With regard to medical evidence in support of his 
claim, he indicated that this was a matter of evidence 
already submitted by private doctors and VA doctors.

VA treatment records, dating from March 1997 to October 1998, 
show ongoing treatment for severe bullous emphysema, severe 
chronic COPD and congestive heart failure.  A March 1997 VA 
computed tomography (CT) scan of the veteran's chest revealed 
minimal degenerative changes in the thoracic spine.  In April 
1997 he was diagnosed with peripheral vascular disease.   

A September 1998 rating decision denied service connection 
for nicotine dependence and secondary lung and cardiovascular 
conditions, as well as for lung and circulatory problems as a 
result of asbestos exposure and for a back condition.  

In December 1998, the RO received the appellant's claim for 
dependency and indemnity compensation and accrued benefits, 
as well as the veteran's certificate of death.  The 
certificate of death indicates that the veteran died at 
Broadstone Memorial Hospital in November 1998, at the age of 
70 from cardiopulmonary arrest due to septicemia and renal 
failure due to diverticulitis with colo-cutaneous fistula.  
Severe terminal COPD was identified as a condition that 
significantly contributed to his death.  An autopsy was not 
performed.  At the time of his death, service connection was 
not in effect for any disability.

November 1998 terminal hospital treatment records from 
Broadstone Memorial Hospital, show the veteran was admitted 
with urosepsis, weakness and left groin cellulitis.  His past 
history indicated COPD since 1983 and exposure to moldy grain 
and a lot of dust as a former farmer.  He had a 41-year 
smoking history, having quit 11 years prior to his admission.  
The veteran expired as a result of his serious infection.  

Treatment records from Dr. Telatnik, dating from January 1991 
to August 1997, were obtained.  These records note that in 
January 1991, the veteran complained of dyspnea in the last 
three years with the use of a Primatene metered dose inhaler 
that summer.  He reported being told he had emphysema three 
years before.  He also reported being a heavy smoker for 45 
years until the time of the admission.  


Analysis

Accrued Benefits Service Connection Claims

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1000 (2001).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

In claims for accrued benefits, the Board is limited to 
considering the claim based on evidence on file at the time 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  

Prior to his death, the veteran had several claims for 
service connection pending.  The veteran asserted that he 
developed COPD and a back disorder as a result of his 
service.  He further asserted that he developed nicotine 
dependence during service, and that, as a result, he 
developed COPD, a heart disorder, and a circulatory disorder.  
Finally, the veteran contended that he had a lung condition 
and circulatory disorder as a result of his inservice 
exposure to asbestos.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Initially, the Board finds that the preponderance of the 
evidence does not show that the veteran's COPD, circulatory 
problem or back condition is directly related to active 
service or any incident therein.  There is no competent 
medical opinion of record that indicates he had thoracic 
arthritis prior to 1997, more than forty years after his 
discharge from service.  Although the evidence shows that he 
had COPD, peripheral vascular disease and arthritis of the 
back at the time he filed his claim, there is no competent 
medical evidence etiologically linking any of these 
disabilities to his service, or any incident therein.  In 
this respect the Board acknowledges Dr. Blecha's April 1997 
letter, opining that the veteran's COPD was the result of 
inservice exposure to toxic chemicals and cleaners.  However, 
it appears that Dr. Blecha did not review the available 
service medical records or discuss any clinical data in 
reaching his opinion; nor did he offer any rationale for his 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Accordingly, the Board finds the April 1997 opinion to be 
inadequate to decisively link the veteran's COPD to his 
service.  Moreover, there is no evidence in the service 
records to indicate that the veteran was exposed to any toxic 
cleaners or chemicals.

Although during his lifetime the veteran asserted he had 
COPD, circulatory problems and a back disability as a result 
of his service, he is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board concludes that the veteran's COPD, 
circulatory problems and spinal arthritis were not incurred 
in or aggravated during active service, nor may service 
incurrence of thoracic degenerative arthritis be presumed. 

With regard to the appellants' claim that the veteran 
developed nicotine dependence in service, the Board 
recognizes that recently passed legislation prohibits service 
connection for a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
38 U.S.C.A. § 1103 (West Supp. 2000).  However, this new 
section applies only to claims filed after June 9, 1998.  As 
the veteran filed his original claim in January 1998, this 
provision will not affect the disposition of this appeal.

VA's General Counsel has held that a determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles relating to the 
condition.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on a secondary basis pursuant to 38 C.F.R. § 
3.310(a) depends on:  1) Whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, 2) whether the veteran acquired a dependence on 
nicotine in service, and 3) whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

With regard to the question of dependency, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by certain 
criteria.  The criteria for diagnosing substance dependence 
is found in the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994) (DSM-IV) at 243, which has been adopted by the VA.  
See 38 C.F.R. § 4.125 (2001).

The Board concedes that the veteran smoked cigarettes in 
service as evidenced by his own statements and the histories 
given to medical professionals.  However, there is no 
competent medical evidence to establish the existence of 
nicotine dependence arising from service.  Notwithstanding 
the veteran's assertion that he began smoking in service, 
there is no diagnosis of nicotine dependence, despite 
references to his smoking history or an opinion that any such 
dependence had its onset in service.  Service connection is 
not in order in the absence of any residuals or evidence of a 
disability currently, in this case, nicotine dependence.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of nicotine dependence arising 
from service.  Therefore, the accompanying claims for service 
connection for COPD, a heart disorder, and circulatory 
condition, identified as residuals of smoking, all as 
secondary to nicotine dependence incurred during service must 
be denied as a matter of law.  Since the legal premise of the 
veteran's claim is entitlement to service connection based 
upon disability proximately due to nicotine dependence, and 
the claim for nicotine dependence has been denied, there is 
no basis to establish secondary service connection.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

With regard to the claim that the veteran's COPD and 
circulatory problems were secondary to inservice asbestos 
exposure, the Board notes that his service personnel records 
reflect that he was an aircraft mechanic and electrician 
during service and served in that capacity throughout his 
period of service.  The service medical records are without 
complaint or clinical finding regarding any respiratory or 
circulatory disorder, and there is no evidence in the service 
records to indicate that the veteran was exposed to asbestos.  
However, assuming without conceding that he was exposed to 
asbestos in service, there is no competent medical opinion 
etiologically linking the veteran's COPD and circulatory 
problems to any such asbestos exposure in service.

The Board is unable to discern any basis for awarding service 
connection for the claimed disabilities under any alleged 
basis.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for COPD, 
nicotine dependence, residuals of smoking, circulatory 
problems, and a back condition for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Service Connection for the Cause of Death

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. §§ 1131, 1310; 38 C.F.R. § 3.312.  See also Combee 
v. Brown, 34 F.3rd 1039, (Fed. Cir. 1994).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must show that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).

Although it is unclear on what basis the appellant claims 
service connection for the cause of the veteran's death, 
after reviewing the evidence of record, the Board finds the 
preponderance of the evidence is against her claim.  There is 
no medical evidence of record linking the fatal 
cardiopulmonary arrest due to septicemia, and renal failure 
due to diverticulitis with colo-cutaneous fistula, to his 
service or any incident therein.  As discussed above, there 
is no competent medical opinion etiologically linking the 
veteran's COPD to his service or any incident therein.  While 
the appellant is competent to provide evidence of visible 
symptoms, she is not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.

Eligibility for Dependent's Educational Assistance

In order for the appellant to be eligible for Chapter 35 
educational benefits, she must be the surviving spouse of a 
veteran who died of a service-connected disability; or a 
veteran who, at the time of death, had a total and permanent 
disability evaluation for service connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a).

Here, because it has been determined that the veteran's death 
is not service-connected, the appellant is not eligible for 
Dependent's Educational Assistance under Chapter 35.

In conclusion, the Board notes that the veteran's attorney 
has requested an advisory/independent medical opinion.  The 
Board may obtain an advisory medical opinion when it judges 
that such an opinion is warranted by the medical complexity 
or controversy involved in the particular appeal.  38 
U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  The Board finds 
in this case that the evidence of record demonstrates no such 
medical complexity or controversy. 


ORDER

Service connection for COPD, residuals of smoking, 
circulatory problems, nicotine dependence and a back 
condition, for the purpose of accrued benefits, is denied.

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependent's Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

